Title: From George Washington to Timothy Pickering, 1 January 1781
From: Washington, George
To: Pickering, Timothy


                        
                            To the Quarter Master General
                            Sir
                             1 January 1781
                        
                        The tranquility of winter quarters and the important change about to take place in our military establishment
                            offer a favourable opportunity to introduce system and order into the Army: and to effect a reformation of the abuses,
                            which may have imperceptably crept into the several departments—That our circumstances require parsimony in the
                            distribution of public stores, and the strictest attention to their preservation when delivered is too obvious to need
                            proof—I shall only observe, that all the support I can give to the accomplishment of these purposes shall be afforded,
                            from duty & inclination, to the utmost of my power.
                        With a view to these objects I am to desire you will without loss of time, closely inspect the administration
                            of the different branches of your department—to discover where they are susceptible of alterations for the better—to
                            detect and rectify any mismanagement or disorder which may exist, and to establish more method than has been hitherto
                            praciticable in an Army always fluctuating and too constantly in motion. By consulting with some of the most judicious
                            officers, who are properly impressed with the necessity of oeconomy, you may derive lights, which will enable you to
                            regulate the issues of Camp equipage and other Articles, so as to prevent a great part of the waste and loss, sustained by
                            the public, from carelessness in the soldiery, sometimes knavery under specious colourings, and from inattention in
                            Officers.
                        In the British service the different species of camp-necessaries as well as clothing, are issued to last for
                            determinate periods, and only the clearest evidence of their being lost in action or by unavoidable accident can exempt
                            the Corps or the individual to whom they have been delivered, from paying for them by stoppages. Regulations of the same
                            kind obtain in other services.
                        Regimental tools, and all sorts of public property are distributed and accounted for in like manner. The
                            sooner therefore you can digest a plan for placing this matter in our army upon a similar footing, the better—The public
                            has a right to expect it, and it is my wish justice may be done to the public.
                        It is unnecessary, I am persuaded for me to add, that this is the season for making the requisite provision
                            of tents—camp kettles and other articles for the next campaign—preparing boats and Waggons &c. Congress by their
                            resolution of the 3rd and 21st of last october have fixed the number of continental troops: but allowance should be made in
                            your arrangments, for the occasional aid of militia and other casualties.
                        Among the many things that demand your particular attention & regulation, I know of none, that on a
                            superficial view seems to do it more than the corps of artificers. In general, though they receive high wages, as far as
                            they have come under my observation they appear to work little; and the officers to have forgotten the end of their
                            appointment and to have assumed the appearances and pretensions of officers of the line instead of accommodating themselves
                            to the spirit of their stations. This disposition ought to be discouraged. Every proper check should also be given to
                            their manner of drawing provision, by confining as far as it can be done, the right of giving orders for the several
                            detachments to a common head. Given at Head Quarters New Windsor January 1st 1781Go: Washington

                    